DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H0495874.  JP ’874  describes a child conveyance (baby carriage shown in Fig. 1) comprising: a child support portion (2) having a canopy mount (3) a canopy (4 ) installable on and removable from the child support portion, the canopy including a coupling part (8)  that is engaged with the canopy mount when the canopy is installed on the child support portion and disengaged from the canopy mount when the canopy is removed from the child support portion, the coupling part having a plurality of installation positions (defined as crevices or openings 6,7) with respect to the canopy mount that correspond to different heights of the canopy on the child support portion; and a latch (convex part 9) provided on one of the canopy mount and the coupling part.  Regarding claims 2, 6 and 9,  the latch being operable to by sliding the coupling part over the canopy mount in order to engage with different locations (crevices 6, 7) on the other one of the canopy mount and the coupling part for holding the coupling part in the installation positions.  Regarding claims 7-8, JP ‘874 discloses that the latch is a resilient part (integrally connected with the coupling part).  Regarding claim 10, the coupling part has an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytko et al. (4,378,946) in view of JP’874.  Voytko et al. shows the use a child conveyance (10 ) comprising: a child support portion (24) having a seat shell (22,24) comprising a seat portion (22) and backrest portion (22) (movably) fixedly connected thereto and a canopy mount (16a) that is (indirectly) fixed and extends from a sidewall of the backrest portion (Fig. 1)  along with a canopy (12 ) attached thereto.  Voytko et al. shows all of the teachings of the claimed invention except the use of a canopy that is installable and removable from the canopy mount along different installation positions based on their height.   JP ‘874 : a child support portion (2) having a canopy mount (3) a canopy (4 ) installable on and removable from the child support portion, the canopy including a coupling part (8)  that is engaged with the canopy mount when the canopy is installed on the child support portion and disengaged from the canopy mount when the canopy is removed from the child support portion, the coupling part having a plurality of installation positions (defined as crevices or openings 6,7) with respect to the canopy mount that .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytko et al. in view of JP ‘874 as applied to claim 1 above, and further in view of CN 110254303.  Voytko et al. in view of JP ‘874 shows all of the teachings of the claimed invention except the use of a side impact protection part.  CN’303 shows the use of a side impact protection part (2) on a sidewall of a child conveyance apparatus (1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the child conveyance of Voytko et al. in view of JP ‘874  with teachings of CN’303 in order to provide additional protection for a child.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 26, 2022